DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8-9, 13, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oka et al. (A new planar multielectrode array for extracellular recording: application to hippocampal acute slice, cited in IDS filed 03/19/2020).
Regarding claim 1, Oka discloses a system for monitoring excitable cells (Fig. 1, Fig. 2, Fig. 3), the system comprising a device with at least one well (Fig. 1, see: MED probe), each well having a bottom with a nonconductive substrate (Fig. 1, see: glass plate); a power source configured to deliver an electrical signal capable of electro-(Fig. 3, see: microelectrodes are used to stimulate the axons of the sample, while a power source is not explicitly disclose, one is inherently required for the microelectrodes to be able to apply “biphasic constant current pulses”); and an impedance analyzer (pg. 62/2.1. Planar microelectrode array (the MED probe), see: “impedance of each of the 64 microelectrodes of the MED probe was measured with an LCR meter”); and an extracellular recording amplifier (2.2.1. Multi-channel extracellular recording system (the MED system), see: “Eight selected microelectrode potentials then amplified by a factor of 10 by built-in, 8-channel, differential head amplifiers. The potentials are further amplified and filtered as necessary by the 8-channel main amplifier and are digitized by the 12-bit resolution data acquisition board operating at a 20 kHz sampling rate.”), wherein each well further includes:
a pair of electro-stimulation electrodes configured to receive the electrical signal from the power source thereby delivering an electro-stimulating signal to the well for electro-stimulation of excitable cells (Fig. 3, see: + and -, “biphasic current pulses”);
a pair of cell-substrate impedance monitoring electrodes communicatively coupled to the impedance analyzer, thereby permitting cell-substrate impedance monitoring of excitable cells attached to the substrate (Fig. 3, see: 8 numbered pairs of electrodes; pg. 62/2.1. Planar microelectrode array (the MED probe), see: “impedance of each of the 64 microelectrodes of the MED probe was measured with an LCR meter”; pg. 64/3.1. Effect of the coating, see: adhesion to hippocampal slice is investigated by impedance measurements); and 
(Fig. 3, see: any other pair of the 8 numbered pairs of electrodes; 2.2.1. Multi-channel extracellular recording system (the MED system), see: “Eight selected microelectrode potentials then amplified by a factor of 10 by built-in, 8-channel, differential head amplifiers. The potentials are further amplified and filtered as necessary by the 8-channel main amplifier and are digitized by the 12-bit resolution data acquisition board operating at a 20 kHz sampling rate.”).
Regarding claim 3, Oka further discloses at least one electrode of the pair of electro-stimulation electrodes is also at least one electrode of the extracellular recording electrode pair, thereby permitting electro-stimulation of excitable cells and 30extracellular recording of cells using a same electrode at different time points (Fig. 2, Fig. 3, see: the 64 microelectrodes have an identical structure and are selectively operated to perform a given function (stimulation, impedance monitoring, extracellular recording) based on the controlling unit interrogating the electrodes via the measuring unit, furthermore, Oka explicitly discloses the capability of recording attached cells at a same electrode at different time points (Fig. 5)).
Claim 4 is directed to the manner in which the claimed apparatus is intended to be used, and does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  In this particular instance, as Oka teaches the measuring of impedance 20000 times a second (pg. 62/2.2. Measuring apparatus, see: 20 kHz sampling rate), it is the position of the Office that the MED system of Oka 
Regarding claim 5, Oka further discloses at least one electrode of the pair 5of electro-stimulation electrodes is also at least one electrode of the pair of impedance monitoring electrodes, thereby permitting electro-stimulation of excitable cells and cell- substrate impedance monitoring of cells using a same electrode at different time points (Fig. 2, Fig. 3, see: the 64 microelectrodes have an identical structure and are selectively operated to perform a given function (stimulation, impedance monitoring, extracellular recording) based on the controlling unit interrogating the electrodes via the measuring unit, furthermore, Oka explicitly discloses the capability of recording attached cells at a same electrode at different time points (Fig. 5)).
Regarding claim 8, Oka further discloses the pair of impedance monitoring electrodes share an electrode with the pair of electrostimulation electrodes and the pair of extracellular recording electrodes (Fig. 2, Fig. 3, see: the 64 microelectrodes have an identical structure and are selectively operated to perform a given function (stimulation, impedance monitoring, extracellular recording) based on the controlling unit interrogating the electrodes via the measuring unit, furthermore, Oka explicitly discloses the capability of recording attached cells at a same electrode at different time points (Fig. 5)).


 a method for monitoring excitable cells, the method comprising:
a) providing a device for monitoring excitable cells, the device including: (i) at least one well, each well having a bottom in a form of a 25nonconductive substrate; and (ii) a pair of electro-stimulation electrodes positioned on the substrate within the at least one well and configured to electro-stimulate the excitable cells; and (iii) a pair of impedance monitoring electrodes configured 6510101-10237320191150-03for monitoring cell-substrate impedance of cells attached to the substrate (see: rejection of claim 1 above);
b) adding a sample of excitable cells to the device (pg. 63/2.2.3. Preparation of hippocampal slices);
5c) electro-stimulating the excitable cells pg. 63/2.2.4. Electrophysiological recording, see: “a single pair of planar microelectrodes of the 64 available was used for stimulating”); and
d) monitoring cell-substrate impedance of the electro-stimulated cells at 10 millisecond resolution (pg. 64/3.1. Effect of the coating, see: adhesion to hippocampal slice is investigated by impedance measurements at 1 kHz; pg. 62/2.2. Measuring apparatus see: “12-bit resolution data acquisition board operating at a 20 kHz sampling rate”).
Regarding claim 13, Oka further discloses cell-substrate impedance is monitored between at least two different electro-stimulation intervals (pg. 64-65/3.2. Recording of field excitatory post synaptic potential ( fEPSP), see: 40 ms interval; pg. 65/3.4.  Observation of long-term potentiation in hippocampus CA1 region, see: 200 nm intervals).
 the device further comprises an extracellular recording electrode pair of electrodes, the method further comprising extracellular recording of the electro-stimulated cells (Fig. 3, see: any other pair of the 8 numbered pairs of electrodes; 2.2.1. Multi-channel extracellular recording system (the MED system), see: “Eight selected microelectrode potentials then amplified by a factor of 10 by built-in, 8-channel, differential head amplifiers. The potentials are further amplified and filtered as necessary by the 8-channel main amplifier and are digitized by the 12-bit resolution data acquisition board operating at a 20 kHz sampling rate.”).
Regarding claim 18, Oka further discloses at least one electrode is shared between two pairs of electrodes selected from the group consisting of the pair of electro-stimulation electrodes and the pair of impedance monitoring electrodes, the pair of electro-stimulation electrodes and the extracellular recording electrode pair, and the pair 15of impedance monitoring electrodes and the extracellular recording electrode pair, further wherein the sharing of the at least one electrode is performed by switching communication to the at least one electrode, further wherein the step of monitoring electro-stimulated cells includes monitoring cell-substrate impedance and extracellular recording of cells (Fig. 2, Fig. 3, see: multiplexed 64 microelectrodes having an identical structure and are selectively operated to perform a given function (stimulation, impedance monitoring, extracellular recording) based on the controlling unit interrogating the electrodes via the measuring unit, furthermore, Oka explicitly discloses the capability of recording attached cells at a same electrode at different time points (Fig. 5)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (A new planar multielectrode array for extracellular recording: application to hippocampal acute slice, cited in IDS filed 03/19/2020), in view of Ehret et al. (On-line control of cellular adhesion with impedance measurements using interdigitated electrode structures, cited in IDS filed 03/19/2020).
Regarding claim 6, Oka does not explicitly discloses the pair of impedance 10monitoring electrodes is a pair of interdigitated electrode structures, wherein each electrode structure has a plurality of electrode elements.
Ehret teaches a method and apparatus for on-line control of cellular adhesion with impedance measurements using interdigitated electrode structures (Fig. 2).  It would have been obvious one having ordinary skill in the art, before the effective filing date of the claimed invention, to configure the microelectrodes of Oka into an interdigitated shape, as taught by Ehret, since such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (A new planar multielectrode array for extracellular recording: application to hippocampal acute slice, cited in IDS filed 03/19/2020).

As signal cross talk is a variable that can be modified by adjusting said the percentage of a surface area of the bottom of the at least one well occupied by the pair of electro-stimulation electrodes, with the signal cross talk increasing as the percentage of a surface area of the bottom of the at least one well occupied by the pair of electro-stimulation electrodes is increased, the precise percentage of a surface area of the bottom of the at least one well occupied by the pair of electro-stimulation electrodes would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed percentage of a surface area of the bottom of the at least one well occupied by the pair of electro-stimulation electrodes cannot be considered critical.  Accordingly, one of ordinary skill in the art, before the effective filing date of the claimed invention,  would have optimized, by routine experimentation, the percentage of a surface area of the bottom of the at least one well occupied by the pair of electro-stimulation electrodes in the apparatus and method of Oka to obtain the desired signal cross talk (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

As the baseline sensor signal amplitude and frequency is a variable that can be modified, among others, by adjusting said voltage and sampling rate, with baseline sensor signal amplitude and frequency increasing as the voltage and sampling rate are increased, the precise voltage and sampling rate would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed voltage and sampling rate cannot be considered critical.  Accordingly, one of ordinary skill in the art, before the effective filing date of the claimed invention,  would have optimized, by routine experimentation, the voltage and sampling rate in the apparatus and method of Oka to obtain the desired baseline sensor signal amplitude and frequency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claims 10, 14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (A new planar multielectrode array for extracellular recording: application to hippocampal acute slice, cited in IDS filed 03/19/2020), in view of Yang et al. (A novel microfluidic impedance assay for monitoring endothelin-induced cardiomyocyte hypertrophy, cited in IDS filed 03/19/2020).
 the excitable cells comprise 10cardiomyocytes or cardiomyocyte precursor cells, and the cell substrate impedance is monitored to assess cell beating.
Yang teaches an analogous impedance assay (Fig. 2, Fig. 3) comprising a plurality of impedance electrodes, a plurality of DEP electrodes, and a reference electrode, and configured to interrogate cardiac myocyte cells in contact with the electrodes.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the device of modified Oka to monitor cardiomyocytes, as taught by Yang, since doing so would have provided for the use of the device of modified Oka to test for cardiac health, which is one of the largest health problems in the world right now, and therefore provided for greater marketability than brain disorders.
Regarding claim 14, modified Oka further discloses adding a compound 25suspected of affecting excitation contraction coupling of the excitable cells to the at least one well and monitoring cells to assess an effect on the cell beating (Yang: pg. 1692/col. 1, see: addition of ET-1 "endothelin-1").
Regarding claim 16, modified Oka further discloses adding a compound suspected of affecting excitation contraction coupling of the excitable cells to the at least one well and performing extracellular recording to assess an effect of the compound on cell beating (Yang: pg. 1692/col. 1, see: addition of ET-1 "endothelin-1").
Regarding claim 19, modified Oka further discloses adding a compound suspected of affecting excitation contraction coupling of the excitable cells to the at least (Yang: pg. 1692/col. 1, see: addition of ET-1 "endothelin-1").

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,539,523 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower scope of the U.S. Patent No. 10,539,523 B2 would be fully encompassed by the broader scope presented in the instant claims 9-19, with no limitations failing to overlap.

Response to Arguments
The Declaration under 37 CFR 1.132 filed 06/03/2021 is insufficient to overcome the rejection of claims based upon 35 U.S.C. 102 and 35 U.S.C. 103, in view of Oka et al. (A new planar multielectrode array for extracellular recording: application to hippocampal acute slice), Ehret et al. (On-line control of cellular adhesion with impedance measurements using interdigitated electrode structures), and Yang et al. (A , as set forth in the last Office action because: (see: response to arguments below).
Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive.
Regarding the Applicant’s remarks directed towards claims 1, 3-5, and 8, which are directed to a manner of operating disclosed reactor, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding the instantly recited “impedance monitoring electrodes coupled to the impedance analyzer, thereby permitting cell-substrate impedance monitoring of excitable cells attached to the substrate”, Oka explicitly teaches the microelectrodes and an LCR meter are used to measure impedance to determine the electrode adhesion to hippocampal slice (Fig. 3, see: 8 numbered pairs of electrodes; pg. 62/2.1. Planar microelectrode array (the MED probe), see: “impedance of each of the 64 microelectrodes of the MED probe was measured with an LCR meter”; pg. 64/3.1. Effect of the coating, see: adhesion to hippocampal slice is investigated by impedance measurements).
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Examiner respectfully disagrees with the applicant's argument that the methods disclosed by Oka and Yang fail to teach or suggest a step of using impedance to assess cell beating.  The recitation of “cell substrate impedance is monitored to assess cell beating” does not incorporate a step of “measuring the beat rate of cells with cell substrate impedance measurements”.  Rather, the instantly recited scope would include the method taught by modifed Oka, which monitors cardiomyocyte hypertrophy (which effects cell beating, hear failure, and cardiac death) with an impedance assay.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROBERT J EOM/Primary Examiner, Art Unit 1797